IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                          April 25, 2007 Session

               STATE OF TENNESSEE v. MARON DONTA BROWN

                    Direct Appeal from the Criminal Court for Bradley County
                               No. 02-009 R. Steven Bebb, Judge



                        No. E2006-01038-CCA-R3-CD - Filed March 31, 2008


The appellant, Maron Donta Brown, pled guilty in the Bradley County Criminal Court to one count
of possession of more than .5 grams of cocaine with the intent to sell or deliver and one count of
speeding.1 The appellant received a total sentence of fifteen years as a Range II multiple offender.
As part of the plea agreement, the appellant properly reserved a certified question of law, challenging
the stop and subsequent search of his vehicle during which the cocaine was discovered. Upon our
review of the record and the parties’ briefs, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which D. KELLY THOMAS, JR., J.,
joined. Jerry L. Smith, J., filed a dissenting opinion.

M. Jeffrey Whitt, Knoxville, Tennessee, for the appellant, Maron Donta Brown.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Jerry N. Estes, District Attorney General; and Joseph Hoffer and Andrew Freiberg,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                                    OPINION

                                           I. Factual Background

        On June 18, 2001, Trooper Keven Hoppe stopped the appellant for speeding and conducted
a search of the appellant’s vehicle, discovering a taped package containing over 300 grams of
cocaine. Subsequently, the appellant filed a motion to suppress the cocaine, alleging that the scope
of the traffic stop was exceeded; he did not knowingly and voluntarily consent to the search; the
scope of his consent, if any, was exceeded; and the consent, if any, was the result of the unlawful


       1
           On appeal, the appellant apparently contests only his cocaine conviction.
stop.

        At the suppression hearing, Trooper Hoppe testified that on June 18, 2001, he was parked
about one mile inside the Bradley County line near mile marker 17 on Interstate 75. His vehicle, a
1998 Crown Victoria, was clearly marked as a K-9 unit. Trooper Gibson was also parked at that
location, albeit in a separate police cruiser. The troopers were observing northbound traffic on the
interstate. At approximately 5:00 p.m., Trooper Hoppe saw a Cadillac being followed closely by a
dark Chevrolet Impala. Trooper Hoppe recalled that the Impala was traveling at a speed of seventy-
eight miles per hour in a seventy-mile-per-hour zone, and the Cadillac was traveling at a similar
speed. The Cadillac had a Texas license plate. Trooper Hoppe believed that the Cadillac and the
Impala were traveling too closely for that rate of speed. Additionally, Trooper Hoppe testified that
based upon his training in drug interdiction, he knew that “[d]rug cartels, mule drug haulers” often
use a decoy vehicle to purposely draw an officer’s attention from another vehicle by speeding or
driving erratically. Trooper Hoppe noted that usually the decoy vehicle will purposely have a license
plate from a high drug area such as Texas. Trooper Hoppe believed that one of the vehicles was a
decoy vehicle.

         Based upon the speeding and his suspicion that one of the vehicles was a decoy vehicle,
Trooper Hoppe began pursuing the Impala, and Trooper Gibson began pursuing the Cadillac. The
troopers employed the blue lights located on top of their vehicles. After pursuit was initiated, the
Cadillac’s speed increased to approximately 100 miles per hour. Trooper Hoppe recalled that after
the initiation of pursuit, the driver of the Impala “failed to maintain his lane of travel,” drifted, and
reduced the vehicle’s speed.

      After several miles of pursuit, the Impala stopped on the side of the interstate. Trooper
Hoppe said that the Impala had dark, tinted windows, but he was able to see the driver of the vehicle
move around quite a bit in the vehicle. Because the Impala was parked close to interstate traffic,
Trooper Hoppe approached the Impala on the passenger side. The appellant was alone in the vehicle.

       Trooper Hoppe looked in the front passenger side window and told the appellant that he had
“clocked” the appellant driving seventy-eight miles per hour. The appellant denied that he had been
speeding. Trooper Hoppe noticed two or three cellular telephones in the front seat of the vehicle.
He also noticed several air fresheners in the vehicle. He asked the appellant why he had been
moving around so much in the vehicle after the stop. The appellant responded that he was moving
because he had spilled a cup of water; however, Trooper Hoppe saw no evidence of spilled water.
Trooper Hoppe observed that the appellant was acting very suspiciously, explaining that he was
“nervous,” “shaking,” and had a concerned expression on his face.

       Trooper Hoppe asked the appellant to step out of the vehicle on the passenger side and to
produce his driver’s license. When the appellant stepped out of the vehicle, Trooper Hoppe noticed
a “bulge” in the appellant’s pocket; therefore, he patted down the appellant for weapons. The
appellant possessed no weapons but had a large ring of keys and a lighter in his front pants pocket.
Trooper Hoppe asked the appellant who owned the vehicle. The appellant responded that the Impala


                                                  -2-
belonged to his stepfather. Trooper Hoppe asked the appellant from where he was traveling, and the
appellant replied that he had just left his girlfriend at the University of Tennessee at Chattanooga.
The trooper testified that he usually asks these types of questions of people he stops “to gauge what
kind of person they are.” Trooper Hoppe took the appellant’s driver’s license to the police cruiser
and called dispatch to check the driver’s license and the vehicle’s license plate. He learned that the
local computers were not working, so he had to call “Block High Watch Center” in New Orleans,
Louisiana, to run the driver’s license and license plate. While speaking with the trooper, the
appellant crossed his arms several times and would not make eye contact with the trooper. Trooper
Hoppe stated that he found the appellant’s “body language . . . very suspicious in nature.”

        While awaiting a response from “Block High Watch Center,” Trooper Hoppe asked the
appellant if he had ever been in trouble and if there were illegal items in the vehicle. The appellant
answered no. Trooper Hoppe next asked the appellant if he could “take a quick look,” gesturing
toward the vehicle. Trooper Hoppe testified that the appellant said, “Yeah, go ahead.” The trooper
inquired if there was anything in the vehicle such as marijuana, cocaine, methamphetamine, or
heroin. The appellant replied in the negative. Trooper Hoppe asked the appellant if he was a
“straight up guy,” and the appellant responded affirmatively.

        Trooper Hoppe began searching the vehicle while the appellant stood in front of a guardrail
ten or twelve feet away. Trooper Hoppe immediately picked up an item that had previously attracted
his attention: a brown cardboard box that looked like something in which an air filter for a vehicle
would be packaged. The box was “oddly taped . . . with non-standard tape which said ‘GM’ on it.”
The trooper asked the appellant to explain what was in the box. Initially, the appellant said that he
did not know what it was; the box had been in the vehicle when he got it. Then, the appellant said
that he believed it was a present from his sister to his mother. Trooper Hoppe testified, “I knew at
that point probably it was contraband.” At the suppression hearing, the following colloquy occurred:

                       [Trooper Hoppe:] I felt it first and I could feel like a brick, just
               one big brick in it, and then there’s a broke down zip-lock bag. I felt
               the brick in there.

                       [The court:] So you were feeling before you ever tore it open.

                       [Trooper Hoppe:] I felt the brick in it. You could feel it.

       After feeling the box, Trooper Hoppe peeled up a corner of the tape, smelled the box, and
detected the odor of cocaine. Trooper Hoppe told the appellant to get down on the ground, and the
appellant complied. Trooper Hoppe then handcuffed the appellant and attempted to convince the
appellant to participate in a controlled delivery. The appellant refused.

       Trooper Hoppe returned to his police cruiser and placed the package inside. “Block High
Watch Center” called Trooper Hoppe, and he informed them that he “had a seizure.” He finished
opening the box and found


                                                   -3-
               a big zip-lock ba[g] with rock cocaine . . . just the way it’s chunked
               up cut off a kilo. And the other one was a perfect kilo, what you
               would think a kilo would look like, and it looked like it was green
               material but it’s got some kind of gel or like axle grease or something
               around it I guess to mask the odor of it, or that’s what it looked like.

        Trooper Hoppe acknowledged that he had a drug detection dog in his police cruiser, but he
explained that he did not have an opportunity to use the dog. He also stated that he usually relies on
verbal consent instead of using consent to search forms because a fellow officer had been shot and
killed while returning to his police cruiser to obtain a consent form.

        A videotape of the stop was played for the trial court. At the conclusion of the suppression
hearing, the court said, “I don’t see anything wrong at all with the stop.” The court said that after
listening to the videotape, he thought he heard the appellant say “okay” or “yes” to indicate that
Trooper Hoppe could search the vehicle. The court stated:

                        I’m going to be as frank as I can with you all. I don’t know,
               I think this is a very close question no matter how the Court rules, and
               my feeling is that the close question is not whether they exceeded the
               scope of the consent. I don’t have any problem with an appeal on that
               part at all because that’s part of the question, but I feel like if the
               consent was valid that the officer did not exceed the scope, even if he
               had to unwrap the package. Then again I think of myself out on the
               interstate and a police officer stops me for speeding and I look around
               and I’ve got nothing in the car and I say, “Sure, go ahead and look
               around,” do I expect that he’s going to unwrap all my Christmas
               presents in the back seat. I don’t know, and so that may be more
               significant than I think it is. And in this case when the officer picked
               that up he says he smelled it and that it felt like a brick. So I’m
               thinking that that probably isn’t as an impressive issue to the Court
               of Appeals or the Supreme Court as maybe the voluntariness of the
               consent.

        The court found that the appellant gave unequivocal consent to search his vehicle, knowing
that the trooper was searching for drugs. Additionally, the court found that the consent was
“uncontaminated by duress or coercion.”

        Following the trial court’s ruling, the appellant pled guilty to speeding and to possession of
more than .5 grams of cocaine with the intent to sell, properly reserving a certified question of law:
(1) whether the scope of the traffic stop was exceeded; (2) whether the appellant knowingly and
voluntarily consented to a search of the vehicle; (3) whether the scope of the consent was exceeded;
and (4) whether the consent, if any, was “fruit of the poisonous tree” because it was directly related
from the allegedly illegal detention.

                                                 -4-
                                            II. Analysis

        In reviewing a trial court’s determinations regarding a suppression hearing, “[q]uestions of
credibility of the witnesses, the weight and value of the evidence, and resolution of conflicts in the
evidence are matters entrusted to the trial judge as the trier of fact.” State v. Odom, 928 S.W.2d 18,
23 (Tenn. 1996). Thus, “a trial court’s findings of fact in a suppression hearing will be upheld unless
the evidence preponderates otherwise.” Id. Nevertheless, appellate courts will review the trial
court’s application of law to the facts purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn.
2001). Furthermore, the State, as the prevailing party, is “entitled to the strongest legitimate view
of the evidence adduced at the suppression hearing as well as all reasonable and legitimate inferences
that may be drawn from that evidence.” Odom, 928 S.W.2d at 23.

                                       A. Scope of Detention

       As his first issue, the appellant questions

                       [w]hether the scope of the detention following the traffic stop
               for speeding was exceeded by Trooper Hoppe, without reasonable
               suspicion or probable cause, in violation of the [appellant’s] rights
               under article I, section 7 of the Tennessee Constitution and the United
               State’s Constitution, Fourth Amendment.

        Initially, we note that both the Fourth Amendment to the United States Constitution and
article I, section 7 of the Tennessee Constitution provide protection for citizens against
“unreasonable searches and seizures.” Generally, a warrantless search is considered presumptively
unreasonable, thus violative of constitutional protections. See State v. Walker, 12 S.W.3d 460, 467
(Tenn. 2000); see also State v. Hicks, 55 S.W.3d 515, 527 (Tenn. 2001). Under both constitutions,
evidence discovered as a result of a warrantless search is “‘subject to suppression unless the State
demonstrates that the search or seizure was conducted pursuant to one of the narrowly defined
exceptions to the warrant requirement.’” State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000) (quoting
State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997)); see also Coolidge v. New Hampshire, 403
U.S. 443, 454-55, 91 S. Ct. 2022, 2032 (1971).

         The United States Supreme Court announced one such exception to the warrant requirement
in Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968), holding that a law enforcement officer
may conduct a brief investigatory stop of an individual if the officer has a reasonable suspicion based
upon specific and articulable facts that a criminal offense has been, is being, or is about to be
committed. See also State v. Keith, 978 S.W.2d 861, 865 (Tenn. 1998). This standard also applies
to the investigatory stop of a vehicle. Delaware v. Prouse, 440 U.S. 648, 663, 99 S. Ct. 1391, 1401
(1979); State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992). In other words, a law enforcement
officer may stop a vehicle if the officer possesses a reasonable suspicion supported by specific and
articulable facts that an offense has been, is being, or is about to be committed. Watkins, 827
S.W.2d at 294.


                                                 -5-
        The Supreme Court has observed that “[a]rticulating precisely what ‘reasonable suspicion’
. . . mean[s] is not possible.” Ornelas v. United States, 517 U.S. 690, 695, 116 S. Ct. 1657, 1661
(1996); see also State v. Smith, 21 S.W.3d 251, 256 (Tenn. Crim. App. 1999). “Reasonable
suspicion is a particularized and objective basis for suspecting the subject of a stop of criminal
activity.” Binette, 33 S.W.3d at 218 (citing Ornelas, 517 U.S. at 696, 116 S. Ct. at 1661). “The
specific and articulable facts must be judged by an objective standard, not the subjective beliefs of
the officer making the stop.” State v. Norwood, 938 S.W.2d 23, 25 (Tenn. Crim. App. 1996) (citing
United States v. Cortez, 449 U.S. 411, 417-18, 101 S. Ct. 690, 695 (1981)). Accordingly, in
evaluating the validity of an investigatory stop, a court must consider the totality of the
circumstances. United States v. Sokolow, 490 U.S. 1, 8, 109 S. Ct. 1581, 1585 (1989); Watkins, 827
S.W.2d at 294. These circumstances include, but are not limited to, “[the officer’s] objective
observations, information obtained from other police officers or agencies, information obtained from
citizens, and the pattern of operation of certain offenders. A court must also consider the rational
inferences and deductions that a trained police officer may draw from the facts and circumstances
known to him.” Watkins, 827 S.W.2d at 294 (citations omitted).

        Taking the foregoing into consideration, we note that the proof adduced at the suppression
hearing was that Trooper Hoppe stopped the appellant’s vehicle, at least in part, because the
appellant was driving seventy-eight-miles-per-hour in a seventy-miles-per-hour zone. Because
speeding is a traffic infraction, the original stop was valid. See State v. Berrios, 235 S.W.3d 99, 105
(Tenn. 2007); State v. Cox, 171 S.W.3d 174, 180 (Tenn. 2005). Moreover, “requests for driver’s
licenses and vehicle registration documents, inquiries concerning travel plans and vehicle ownership,
computer checks, and the issuance of citations are investigative methods or activities consistent with
the lawful scope of any traffic stop.” State v. Robert Lee Hammonds, No. M2005-01352-CCA-R3-
CD, 2006 WL 3431923, at *8 (Tenn. Crim. App. at Nashville, Nov. 29, 2006). Therefore, Trooper
Hoppe did not violate the scope of the stop by asking the appellant for his driver’s license, from
where he was traveling, or who was the owner of the vehicle.

        During an investigatory traffic stop, an officer’s actions must reasonably relate to the
circumstances prompting the stop. State v. Troxell, 78 S.W.3d 866, 871 (Tenn. 2002). Additionally,
the detention must not last longer than needed to effectuate the reason underlying the stop. Id.
Further, “the officer should employ the least intrusive means reasonably available to investigate his
or her suspicions in a short period of time.” Id. “[T]he proper inquiry is whether during the
detention, the police diligently pursued a means of investigation that was likely to confirm or dispel
their suspicions quickly.” State v. Simpson, 968 S.W.2d 776, 783 (Tenn. 1998) (citing United States
v. Sharpe, 470 U.S. 675, 686, 105 S. Ct. 1568, 1575 (1985)). However, further detention will be
justified if, during a valid stop, law enforcement officers develop a reasonable suspicion that the
individual was engaged in other criminal activity. See United States v. Erwin, 155 F.3d 818, 822
(6th Cir. 1998).

        In the instant case, after effectuating the lawful stop Trooper Hoppe asked the appellant to
step out of the vehicle, and he patted the appellant down for weapons. The appellant contests both
actions. Trooper Hoppe testified that the appellant’s vehicle was parked too close to traffic for the
trooper to stand beside the driver’s side of the vehicle. The video of the stop supports the trooper’s

                                                 -6-
testimony. The United States Supreme Court has observed:

                       The hazard of accidental injury from passing traffic to an
               officer standing on the driver’s side of the vehicle may . . . be
               appreciable in some situations. Rather than conversing while
               standing exposed to moving traffic, the officer prudently may prefer
               to ask the driver of the vehicle to step out of the car and off onto the
               shoulder of the road where the inquiry may be pursued with greater
               safety to both.

Pennsylvania v. Mimms, 434 U.S. 106, 111, 98 S. Ct. 330, 333 (1977). Our supreme court has stated
that an officer ordering occupants out of a vehicle during a traffic stop is at most a “mere
inconvenience.” Berrios, 235 S.W.3d at 107. “‘What is at most a mere inconvenience cannot prevail
when balanced against legitimate concerns for the officer’s safety.’” Id. (quoting Mimms, 434 U.S.
at 109-11, 98 S. Ct. at 333). We conclude that, based upon the foregoing, Trooper Hoppe was
justified in asking the appellant to step out of the vehicle.

        Further, after removing an individual from a vehicle, “an officer may conduct a pat-down for
weapons if he has reasonable suspicion that the driver may be armed.” Berrios, 235 S.W.3d at 108.
Trooper Hoppe stated that when the appellant stepped out of the vehicle, he saw a “bulge” in the
appellant’s pocket. In order to determine that the appellant did not have a weapon, Trooper Hoppe
patted down the appellant. He testified that the “bulge” was “ a large thing of keys and maybe a
lighter.” In other words, the trooper patted the appellant down “for officer safety.” See Mimms, 434
U.S. at 112, 98 S. Ct. at 334. Given the foregoing facts, we conclude that Trooper Hoppe’s pat-down
of the appellant was reasonable.

                                            B. Consent

                                    1. Whether Consent Given

       As his second issue, the appellant questions

               [w]hether the [appellant] consented to a search of the vehicle, and
               whether such consent was knowing, intelligent and voluntary under
               article I, section 7 of the Tennessee Constitution and the United
               States Constitution, Fourth Amendment.

Additionally, the appellant challenges

               [w]hether the consent, assuming consent existed, was itself fruit of
               the poisonous tree because it was made during and directly resulted
               from the illegal detention.

       As previously noted, a warrantless search of a vehicle is presumed unreasonable unless the

                                                 -7-
State demonstrates that the search was conducted pursuant to one of the narrowly defined exceptions
to the warrant requirement. Binette, 33 S.W.3d at 218. One exception to the warrant requirement
is a search conducted pursuant to an individual’s consent. Troxell, 78 S.W.3d at 871 (citing
Schneckloth v. Bustamonte, 412 U.S. 218, 248, 93 S. Ct. 2041, 2059 (1973)). However, “[i]n order
to pass constitutional muster, consent to search must be unequivocal, specific, intelligently given,
and uncontaminated by duress or coercion.” State v. Ashworth, 3 S.W.3d 25, 29 (Tenn. Crim. App.
1999) (quoting State v. Brown, 836 S.W.2d 530, 547 (Tenn. 1992)). The State bears the burden of
showing by a preponderance of the evidence that the consent to a warrantless search was freely and
voluntarily given. Id. at 28-29. The question of whether an accused voluntarily consented to a
search is a question of fact to be determined by the totality of the circumstances. Id. at 29.

         After asking brief questions about the appellant’s destination and the ownership of the
vehicle, Trooper Hoppe requested the appellant’s driver’s license and, as a matter of course for a
traffic stop, called dispatch to check his license and registration. Trooper Hoppe testified that the
local computers were “down,” and he called “Block High Watch Center” in Louisiana to run the
appellant’s license. While awaiting the information, the trooper asked the appellant for consent to
search the vehicle.

        Trooper Hoppe testified that he requested consent to search while the appellant’s driver’s
license information was being investigated. The trooper advised the appellant that he wanted to
search the vehicle for drugs. Trooper Hoppe stated that the appellant freely gave consent to search.
The trial court determined that the appellant gave unequivocal consent to search his vehicle and that
the consent was “uncontaminated by duress or coercion.” The trial court was concerned that the
appellant was not advised of his right to refuse consent to search; however, our courts have not
required an officer to inform a person of his or her right to refuse before consent will be deemed
valid. State v. Cox, 171 S.W.3d 174, 183-84 (Tenn. 2005).

        On appeal, the appellant contends that it is difficult to decipher from the video what the
appellant’s response was to Trooper Hoppe’s inquiry of “you mind me taking a quick look?” The
appellant asserts that at the suppression hearing, the trial court found that the appellant replied,
“Yes.” The appellant argues that, in light of Trooper Hoppe’s question, “the response of ‘yes’ would
be a refusal to consent to a search of anything – ‘Yes, I mind if you take a quick look.’”

       At the conclusion of the suppression hearing, the trial court said, “What I heard on the tape
was the officer approaching him, asking him several questions, and saying ‘is it okay if I look
around,’ and [the appellant saying] ‘okay.’ That’s what I heard.” Later, during argument, the
following colloquy occured between the State and the trial court:

                        [The State:] . . . [The trooper] says this is what I’m looking
               for, you don’t have any of those [drugs] in your car. He’s educating
               the [appellant] to what he’s looking for, and then he says, “Do you
               mind if I take a look around in there?” Now, what I hear when I
               listen to the tape is I hear the [appellant] saying, “Yes, sir, go ahead
               and look.” If you look at the transcript of what the officer testifies to,

                                                  -8-
                your Honor, is basically, “Yes, go ahead, go look.” All right, that’s
                what I hear on the tape, that’s what the officer testifies to.

                        [The court:] Maybe I’m deaf, but I heard “yes.”

                        [The State:] Yes.

                        [The court:] That’s all I heard, “yes.”

         The trial court’s comment, “Maybe I’m deaf, but I heard ‘yes,’” must be considered in the
context of his comments and ruling as a whole. In our view, the trial court was expressing its
opinion that the appellant had consented to the search. Although the appellant asserts that his
affirmative response to the question “you mind if I take a quick look” meant “yes, I do mind,” the
trial court obviously interpreted the appellant’s answer, inflection, and behavior as consent to search.
Our review of the record, including the video of the stop, leads us to the same conclusion. The
appellant contends that he denied consent, but his “will was overborne” by Trooper Hoppe
proceeding to search. In our view, the appellant clearly consented to the search. Like the trial court,
we believe that the appellant responded “okay” to Trooper Hoppe’s request to search. Although the
exact language used by the appellant is difficult to discern, it is clear from the inflection of his voice
that he gave assent. Moreover, from the trooper’s continued questioning regarding whether the
trooper would find drugs during the search, the appellant was aware that the trooper wanted to search
the vehicle for drugs and he agreed to the search. See Cox, 171 S.W.3d at 186. There is nothing to
indicate that the appellant’s will was “overborne” by Trooper Hoppe. We can find no evidence to
preponderate against the trial court’s finding that the appellant gave consent to search his vehicle and
that the consent was uncontaminated by coercion, especially in light of the fact that the consent was
given after a lawful stop. State v. Kelly, 948 S.W.2d 757, 763 (Tenn. Crim. App. 1996).

                                         2. Scope of Consent

        The appellant’s final concern is “[w]hether the scope of the [appellant’s] alleged consent
extended to the inside of the vehicle and of containers located therein.” In other words, the appellant
argues that “the scope of the consent would have been limited to merely taking a ‘quick look,’ and
would not have encompassed consent to open any sealed or locked containers found within the
vehicle.”

        This court has previously explained:

                The scope of a party’s consent is measured by a standard of
                “‘objective’” reasonableness - what would the typical reasonable
                person have understood by the exchange between the officer and the
                suspect.” The understanding of a “typical reasonable person” will
                generally depend, in turn, upon the object of the search. Thus, . . .
                when an officer informs a motorist that he is searching for narcotics,
                it is objectively reasonable for the officer to conclude that a general

                                                   -9-
               consent to search the motorist’s vehicle includes consent to search
               containers within the vehicle that might contain drugs.

State v. McCrary, 45 S.W.3d 36, 44 (Tenn. Crim. App. 2000) (quoting Florida v. Jimeno, 500 U.S.
248, 251, 111 S. Ct. 1801, 1803-04 (1991)). When Trooper Hoppe asked for a “quick look” in the
vehicle, it was equivalent to a request for a search of the vehicle. See United States v. Melendez,
301 F.3d 27, 32 (1st Cir. 2002); United States v. Crain, 33 F.3d 480, 484 (5th Cir. 1994); United
States v. Boucher, 909 F.2d 1170,1174-75 (8th Cir. 1990); Jacobs v. State, 733 So. 2d 552, 555 (Fla.
Dist. Ct. App. 1999). However, in McCrary, we cautioned that it is unlikely that a motorist
consenting to a search of a vehicle likewise consents to breaking open a locked briefcase or other
sealed container within the vehicle. McCrary, 45 S.W.3d 36 at 44.

         The appellant’s consent to search allowed Trooper Hoppe to legitimately enter the vehicle
and begin a search. Consent to search a vehicle necessarily encompasses consent to at least touch
items, including locked or sealed packages, contained within the vehicle. As part of the search,
Trooper Hoppe picked up the taped, sealed package containing cocaine. While we agree that the
appellant’s consent likely did not authorize Trooper Hoppe to tear open the heavily-taped package,
we do not believe that merely picking up and feeling the outside of the package exceeded the scope
of the appellant’s consent. See McCrary, 45 S.W.3d at 44 n.3; see also Jimeno, 500 U.S. at 251, 111
S. Ct. at 1804. Regardless, Trooper Hoppe testified that he was trained in drug interdiction. During
the consensual search, Trooper Hoppe discovered the package in the front passenger floorboard of
the vehicle. Trooper Hoppe testified that, simply by feeling the package, the contents of the package
were inherently recognizable as a “brick” of cocaine. The trial court implicitly accredited the
trooper’s testimony. Thus, the totality of the circumstances gave Trooper Hoppe probable cause to
believe the object inside the package was contraband, thereby giving the trooper probable cause to
open the package and discover the cocaine within. See State v. Cothran, 115 S.W.3d 513, 524
(Tenn. Crim. App. 2003). Accordingly, the trial court correctly denied the appellant’s motion to
suppress.

                                         III. Conclusion

       Based upon the foregoing, we affirm the judgments of the trial court.


                                                       ___________________________________
                                                       NORMA McGEE OGLE, JUDGE




                                                -10-